This is a companion suit to that of Lula May Kendrick by her next friend v. Ideal Holding Co., et al. the opinion and judgment in which is this day filed. In this suit the mother of Lula May Kendrick sues.
On authority of the opinion and judgment in the Kendrick case,supra, the judgment herein sustaining the demurrer should be affirmed but the judgment thereupon being entered in favor of the defendants is reversed, on condition that plaintiff amend her declaration within ten days after the filing of the mandate in the lower court, and, failing to do so, the entire judgment be affirmed.
The costs incident to this review on writ of error should be taxed equally against the parties.
It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J., concur.
THOMAS, J., disqualified *Page 600